IN THE SUPERIOR COURT FOR THE STATE OF DELAWARE

CARTER PAGE, an individual,
Plaintiff, : C.A. No. S20C-07-030 CAK
V. |
OATH INC., a corporation,

Defendant.

Date Submitted: January 6, 2021
Date Decided: January 11, 2021

MEMORANDUM OPINION AND ORDER

Opinion following the Issuance of a Rule to Show Cause

Sean J. Bellew, Esquire, BELLEW LLC, 2961 Centerville Road, Suite 302,
Wilmington, DE 19808. Attorney for Plaintiff.

John M. Pierce, Esquire, PPERCE BAINBRIDGE P.C., 355 S. Grand Ave.,
44" Floor, Los Angeles, CA 90071. Attorney for Plaintiff. Pro Hac Vice

kK. Lawson Pedigo, Esquire, MILLER KEFFER & PEDIGO PLLC, 3400
Carlisle Street, Suite 550, Dallas, TX 75204. Attorney for Plaintiff. Pro Hac
Vice

L. Lin Wood, Esquire, L. Lin Wood, P.C., P.O. Box 52584, Atlanta, GA
30355. Attorney for Plaintiff. Pro Hac Vice
T. Brad Davey, Esquire and Jonathan A. Choa, Esquire, Potter Anderson &
Corroon LLP, Hercules Plaza, P.O. Box 951, Wilmington, DE 19899.
Attorney for Defendant

Elbert Lin, Esquire and David M. Parker, Equire, Hunton Andrews Kurth
LLP, 951 E. Byrd Street, Richmond, VA 23219. Attorney for Defendant. Pro
Hac Vice

Jonathan D. Reichman, Esquire and Jennifer Bloom, Esquire, Hunton
Andrews Kurth LLP, 200 Park Avenue, New York, NY 10166. Attorney for
Defendant. Pro Hac Vice.
Several weeks ago, and pursuant to Superior Court Civil Rule 90.1, I
issued a Rule to Show Cause why the approval I had given to L. Lin Wood,
Esquire to practice before this Court in this case should not be revoked. Mr.
Wood is not licensed to practice law in Delaware. Practicing pro hac vice is a
privilege and not a right. I respect the desire of litigants to select counsel of their
choice. When out of state counsel is selected, however, I am required to ensure
the appropriate level of integrity and competence.

During the course of this litigation, a number of high profile cases
have been filed around the country challenging the Presidential election. The
cases included, inter alia, suits in Georgia, Wisconsin and Michigan. Opinions
were delivered in all of the States which were critical in various ways of the
lawyering by the proponents of the lawsuits. In the Rule to Show Cause, I raised
concerns I had after reviewing written decisions from Georgia and Wisconsin.
Specifically, in Georgia, a lawsuit filed by Mr. Wood resulted in a determination
that the suit was without basis in law or fact. The initial pleadings in the
Wisconsin case were riddled with errors. I had concerns as listed in the Rule to
Show Cause.

I gave Mr. Wood until January 6, 2021 to file a response. He did so

at 10:09 p.m., January 6. The response focused primarily upon the fact that none
of the conduct I questioned occurred in my Court. The claim is factually correct.
In his response, Mr. Wood writes:

Absent conduct that prejudicially disrupts the proceedings,

trial judges have no independent jurisdiction to enforce

the Rules of Professional Conduct.

Mr. Wood also tells me it is the province of the Delaware Supreme
Court to supervise the practice of law in Delaware and enforce our Rules of
Professional Conduct. With that proposition I have no disagreement. In my view
it misses the point and ignores the clear language of Rule 90.1. The response also
contains the declaration of Charles Slanina, Esquire. I know Mr. Slanina and have
the highest respect for him, especially for his work and expertise in the area of
legal ethics. His declaration here focused on my lack of a role in lawyer discipline
and was not helpful regarding the issue of the appropriateness and advisability of
continuing pro hac vice permission.

Rule 90.1(e) reads in full:

Withdrawal of attorneys admitted pro hac vice shall

be governed by the provisions of Rule 90(b). The

Court may revoke a pro hac vice admission sua sponte

or upon the motion of a party, if it determines, after

a hearing or other meaningful opportunity to respond,

the continued admission pro hac vice to be inappropriate

or inadvisable.

The standard then I am to apply is if the continued admission would
be inappropriate or inadvisable.

I have no intention to litigate here, or make any findings, as to
whether or not Mr. Wood violated other States’ Rules of Professional Conduct. I
agree that is outside my authority. It is the province of the Delaware Office of
Disciplinary Counsel, and ultimately the Delaware Supreme Court, or their
counterparts in other jurisdictions, to make a factual determination as to whether
Mr. Wood violated the Rules of Professional Conduct. Thus, the cases cited by
Mr. Wood are inapposite and of no avail. In Lendus, LLC v. Goode, 2018 WL
6498674 (Del. Ch. Dec. 10, 2018) and Crumpler v. Superior Court, ex. rel New
Castle County, Del. Supr., 56 A.3d 1000 (Del. 2012), the courts allowed the
foreign lawyer to withdraw as pro hac vice counsel and referred alleged ethical
violations to the Office of Disciplinary Counsel. Neither of those is happening
here. Similarly, in Kaplan v. Wyatt, 1984 WL 8274 (Del. Ch. Jan. 18, 1984),
Chancellor Brown, on very different facts, allowed pro hac vice counsel to
continue his representation but stressed that this did not constitute approval of his
conduct and that ethical violations could be addressed elsewhere.

What I am always required to do is ensure that those practicing before
me are of sufficient character, and conduct themselves with sufficient civility and

truthfulness. Violations of Rules of Professional Conduct are for other entities to
judge based upon an appropriate record following guidelines of due process. My
role here is much more limited.

In response to my inquiry regarding the Georgia litigation Mr. Wood
tells me he was (only) a party, and the case is on appeal. He also tells me that the
affidavit filed in support of the case only contained errors. Neither defense holds
merit with me. As an attorney, Mr. Wood has an obligation, whether on his own
or for clients, to file only cases which have a good faith basis in fact or law. The
Court’s finding in Georgia otherwise indicates that the Georgia case was textbook
frivolous litigation.

[am also troubled that an error-ridden affidavit of an expert witness
would be filed in support of Mr. Wood’s case. An attorney as experienced as Mr.
Wood knows expert affidavits must be reviewed in detail to ensure accuracy
before filing. Failure to do so is either mendacious or incompetent.

The response to the Rule with regard to the Wisconsin complaint calls

the failings “proof reading errors”. Failure to certify a complaint for
injunction or even serve the Defendants are not proof reading errors. The
Complaint would not survive a law school civil procedure class.

Prior to the pandemic, I watched daily counsel practice before me ina
civil, ethical way to tirelessly advance the interests of their clients. It would
dishonor them were I to allow this pro hac vice order to stand. The conduct of Mr.
Wood, albeit not in my jurisdiction, exhibited a toxic stew of mendacity,
prevarication and surprising incompetence. What has been shown in Court
decisions of our sister States satisfies me that it would be inappropriate and
inadvisable to continue Mr. Wood’s permission to practice before this Court. |
acknowledge that I preside over a small part of the legal world in a small state.
However, we take pride in our bar.

One final matter. A number of events have occurred since the filing
of the Rule to Show Cause. I have seen reports of “tweets” attributable to Mr.
Wood. At least one tweet called for the arrest and execution of our Vice-
President. Another alleged claims against the Chief Justice of the Supreme Court

of the United States which are too disgusting and outrageous to repeat. Following

 

'Mr. Wood in his response tells me he is not responsible, as he is listed as “Counsel for Notice”. My
reading of the docket is he was one of the counsel of record for the Plaintiffs, and thus fully responsible for the filing.
Moreover, since | am not addressing choice of law issues with respect to professional misconduct, Delaware Rule of
Professional Conduct 8.5 need not be discussed. Nor am I imposing any sanctions under Delaware Superior Court
Civil Rule 11.
on top of these are the events of January 6, 2021 in our Nation’s Capitol. No

doubt these tweets, and many other things, incited these riots.

I am not here to litigate if Mr. Wood was ultimately the source of the
incitement. I make no finding with regard to this conduct, and it does not form

any part of the basis for my ruling. I reaffirm my limited role.

I am revoking my order granting Lin Wood, Esquire the privilege of
representing the Plaintiffin this case. Given my ruling, here the hearing scheduled
for January 13, 2021 is cancelled.” My staff will contact the parties to schedule as

soon as possible a date for argument on the Defendant’s Motion to Dismiss.

IT IS SO ORDERED.

Ap
Craig A. ore

 

oh

cc: Prothonotary

a
=
re
= 2m
KK 2
z= «nt
“— yD
— 2 OS
~ of
U sé
= o
— —-4
ee ~< va)
om mw
oc